Order unanimously affirmed, with costs. The plaintiff was an infant, and the court erred in granting motion of defendant Hickey Contracting Company to amend its answer so as to plead payment of the ninety dollars in mitigation of damages, under the circumstances of this case. The court further erred in charging the jury that if the amount already paid was a sufficient amount, the verdict should be for said defendant. The verdict of the jury in favor of said defendant was properly set aside. Present ■ — • Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ.